 1   DAVID L. ANDERSON, CSBN 149604
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MARGARET LEHRKIND, CSBN 314717
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8926
            Facsimile: (415) 744-0134
 7          Margaret.Lehrkind@ssa.gov
 8   Attorneys for Defendant

 9
10
                                    UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
12
     ISMAIL YACOOBALI,                                  )
13                                                      )   CIVIL NO. 4:19-cv-00682-HSG
                    Plaintiff,                          )
14                                                      )   STIPULATION AND ORDER FOR
            vs.                                         )   EXTENSION OF TIME TO FILE
15                                                      )   CROSS-MOTION FOR SUMMARY
     ANDREW SAUL, 1                                     )
16                                                      )   JUDGMENT AND IN OPPOSITION
     Commissioner of Social Security,                       TO PLAINTIFF’S MOTION FOR
                                                        )
17                                                      )   SUMMARY JUDGMENT
                    Defendant.                          )
18
19
            IT IS HEREBY STIPULATED, by and between Ismail Yacoobali (Plaintiff) and Andrew Saul,
20
     Commissioner of Social Security (Defendant), by and through their respective counsel of record, that
21
     Defendant shall have an extension of time of 28 days to deliver her Cross-Motion for Summary
22
     Judgment and in Opposition to Plaintiff’s Motion for Summary Judgment. The current due date is
23
24
25          1
              Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 USC §
26
     405(g)(action survives regardless of any change in the person occupying the office of Commissioner of
27   Social Security).

28
     Stip. & Prop. Order for Ext; 19-00682          1
 1
     August 16, 2019. The new due date will be September 13, 2019. The parties further stipulate that all
 2
     other dates will be extended accordingly.
 3
            This is the first extension of time requested by Defendant in the above-captioned matter.
 4
     Defendant respectful requests this extension because Defendant’s counsel is a new attorney with the
 5
     Office of General Counsel and requires additional time to research issues raised in Plaintiff’s brief.
 6
     Defendant’s counsel also has a planned vacation from August 12th through August 16th. This request is
 7
     made in good faith with no intention to unduly delay the proceedings. Counsel for Defendant conferred
 8
     with Plaintiff’s counsel, who has no opposition to this motion, on August 7, 2019.
 9
10                                                         Respectfully submitted,

11   Dated: August 7, 2019                                 By: /Richard Zieman/
12                                                         RICHARD ZIEMAN
                                                           Attorney for Plaintiff
13                                                         (*by email authorization on 8/7/2019)

14
15
     Dated: August 7, 2019                                 DAVID L. ANDERSON
16                                                         United States Attorney

17                                                         By: /s/Margaret Lehrkind
                                                           MARGARET LEHRKIND
18
                                                           Special Assistant United States Attorney
19
                                                           Attorneys for Defendant
20
21
22                                                 IT IS SO ORDERED:

23     DATED: 8/7/2019                             __________________________________
                                                   THE HONORABLE HAYWOOD S. GILLIAM, JR.
24
                                                   UNITED STATES DISTRICT JUDGE
25
26
27
28
     Stip. & Prop. Order for Ext.; 19-00682
